
	

113 HR 2095 RH: Land Disposal Transparency and Efficiency Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 274
		113th CONGRESS
		2d Session
		H. R. 2095
		[Report No. 113–368]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 28, 2014
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Omit the part struck through and insert the part printed in italic
		
		A BILL
		To prohibit an increase in the lands administered by the Bureau of Land Management until a
			 centralized database of all lands identified as suitable for disposal by
			 Resource Management Plans for lands under the administrative jurisdiction
			 of the Bureau is easily accessible to the public on a website of the
			 Bureau.
	
	
		1.Prohibition on acquisition of land
			(a)Short titleThis Act may be cited as the Land Disposal Transparency and Efficiency Act.
			(b)Prohibition on acquisition of landNo land or interests in land may be added by acquisition, donation, transfer of administrative
			 jurisdiction, or otherwise to the inventory of land and interests in land
			 administered by the Bureau of Land Management until a centralized database
			 of all lands identified as suitable for disposal by Resource Management
			 Plans for lands under the administrative jurisdiction of the Bureau is
			 easily accessible to the public on a website of the Bureau. The database
			 required under this subsection shall be updated and maintained to reflect
			 changes in the status of lands identified for disposal under the
			 administrative jurisdiction of the Bureau.
			(c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of the Interior
			 shall provide to the Committee on Natural Resources in the House of
			 Representatives and the Committee on Energy and Natural Resources in the
			 Senate a report detailing the status and timing for completion of the
			 database required by subsection (b).
			
	
		February 28, 2014
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
